Exhibit23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8 No.333-193977) pertaining to the 2014 Incentive Award Plan of SizmekInc. of our report dated March14, 2014, with respect to the combined financial statements of SizmekInc. (formerly known as The New Online Company, a carve-out of Digital Generation,Inc.), included in this Annual Report (Form10-K) for the year ended December31, 2013. /s/ Ernst& YoungLLP Dallas, Texas March 11, 2016
